Citation Nr: 0911752	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-31 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on January 17, 2005, at Stillwater Medical 
Center.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Medical Center (MC) in Muskogee, Oklahoma.

The appeal is remanded to the Muskogee VAMC via the Appeals 
Management Center in Washington, D.C.  


REMAND

The veteran sought treatment at a private facility in January 
2005, for what he asserted was treatment of an abnormally 
high level of bloodstream bacteria.  He stated that this was 
a life-threatening situation where the only option he had was 
to seek treatment at a private facility.  The claim for 
payment or reimbursement of the associated costs of this 
treatment was denied in a May 2007 administrative decision on 
the basis that the veteran had private health insurance.  
After review of the claims file, it appears that additional 
development is required before appellate adjudication may 
proceed.

Initially, a May 2007 internal VA memorandum indicated that 
notification of the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) was not required in this 
particular case under the Millenium Act, 38 U.S.C.A. § 1725 
(West Supp. 2008) because the veteran had private medical 
insurance, and therefore no reasonable possibility existed 
that such assistance would aid in substantiating the claim.  
However, in this case, payment or reimbursement of previously 
unauthorized care in a non-VA facility may be paid under 
certain circumstances.  38 C.F.R. § 17.120 (2008); see also 
38 U.S.C.A. § 1728(a) (1)-(3) (West 2002).  Specifically with 
respect to the veteran's case, payment or reimbursement may 
be made for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability, if that treatment occurred during a 
medical emergency of such nature that delay would have been 
hazardous to life or health, and in a situation where Federal 
facilities were not feasibly available, an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  See 38 U.S.C.A. § 1728(a) (1)-(3).  In this 
case, a 100 percent evaluation for post-traumatic stress 
disorder has been in effect since March 1999, and an April 
1999 rating decision indicated that this disorder was 
considered to be permanently and totally disabling.  

Thus, the remaining questions are whether the January 2005 
treatment in question occurred during a medical emergency, or 
whether a Federal facility was available for the veteran's 
treatment at the time he was treated at the private facility.  
The claims file contains only billing statements showing 
charges for the January 2005 treatment in question, not the 
actual treatment records detailing the rendered care, and no 
other evidence of record answers the above-stated questions.  
Thus, after procuring authorization from the veteran, the 
January 2005 treatment records from Stillwater Medical Center 
must be obtained.



Accordingly, the case is remanded for the following actions:

1.  The veteran's claim file, which 
includes the veteran's completed Form 21-
22a and all rating decisions, must be 
associated with the VAMC Medical Appeal 
file.  

2.  The VAMC must ensure that all 
notification and development action 
required by the VCAA is completed.  The 
veteran must also be notified under the 
provisions of 38 C.F.R. § 17.124 that he 
may submit documentary evidence 
establishing the amount paid or owed, an 
explanation of the circumstances 
necessitating the non-VA medical 
treatment, and other evidence or 
statements that are deemed necessary and 
requested for adjudication of the claim.  
See 38 C.F.R. § 17.124.  


3.  The RO must contact the veteran, and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Moreover, in contacting the veteran, the 
RO must indicate that they have been 
directed by this Remand to obtain the 
January 2005 private treatment records 
documenting the treatment that is the 
subject of this appeal, and request that 
the veteran provide those records or 
authorization such that the RO may 
obtain them.  

4.  Based on the veteran's response, the 
RO must attempt to procure copies of the 
January 2005 treatment records from 
Stillwater Medical Center, and any other 
records identified by the veteran in 
response to the letter discussed above.  
All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain any of these records, 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran and 
his representative must then be given an 
opportunity to respond.

5.  When the above development has been 
completed, the issue of whether payment 
or reimbursement of the private medical 
expenses incurred at Stillwater Medical 
Center in January 2005 must be 
readjudicated.  If the issue on appeal 
remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




